 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 786 
In the House of Representatives, U. S.,

September 19, 2012
 
RESOLUTION 
Honoring the four United States public servants who died in Libya and condemning the attacks on United States diplomatic facilities in Libya, Egypt, and Yemen. 
 
 
Whereas, on September 11, 2012, terrorists attacked the United States consulate in Benghazi, Libya, killing four United States citizens, including the United States Ambassador to Libya, John Christopher Stevens, Foreign Service Information Management Officer Sean Smith, and security officers Tyrone S. Woods and Glen A. Doherty, and injured other United States citizens; 
Whereas, on September 11, 2012, violent protesters stormed the United States embassy in Cairo, Egypt, committing acts of vandalism and violence and endangering the welfare of United States diplomats; 
Whereas, on September 13, 2012, violent protestors were repelled from an attempt to storm the United States embassy in Sana’a, Yemen; 
Whereas Ambassador Stevens was a champion of the Libyan people’s efforts to remove Muammar Qaddafi from power, and served as Special Envoy to the Libyan Transitional National Council in Benghazi during the 2011 Libyan revolution; 
Whereas, on a daily basis, United States diplomats, military personnel, foreign service nationals and locally employed staff, and other public servants make professional and personal sacrifices to faithfully serve the United States and its people to advance the ideals of freedom, democracy, and human dignity around the globe; 
Whereas many United States diplomatic facilities remain threatened by terrorist attacks or violent protests in the wake of these attacks; and 
Whereas Article 22 of the Vienna Convention on Diplomatic Relations obligates host governments to take all appropriate steps to protect the premises of the [diplomatic] mission against any intrusion or damage and to prevent any disturbance of the peace of the mission or impairment of its dignity.: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the selfless commitment to United States national security and to Libya’s hard-won, transitional democracy by the brave United States citizens who lost their lives in the unjustified attack on the United States consulate in Benghazi, Libya; 
(2)expresses its deepest condolences to the families and loved ones of those United States public servants killed in Benghazi, Libya; 
(3)condemns in the strongest possible terms the terrorists who planned and conducted the attack on the United States consulate in Benghazi, Libya, and those who vandalized the United States embassies in Cairo, Egypt, and Sana’a, Yemen; 
(4)expresses profound concern about the security situation in Libya, Egypt, and Yemen, and with the continuing threat posed to the region and United States interests by extremists and terrorists; 
(5)appreciates the actions of those who sought to protect the United States diplomats and diplomatic facilities; 
(6)reaffirms that nothing can justify terrorism or attacks on innocent civilians and diplomatic personnel; 
(7)calls upon all governments to continue to work closely with the United States Department of State to ensure security of diplomatic facilities throughout their countries, to secure their borders, and to aggressively combat terrorists and extremists who operate within their sovereign territory; 
(8)calls upon the Governments of Libya, Egypt, and Yemen, in full cooperation with the United States Government, to investigate and bring to justice the perpetrators of these attacks; and 
(9)reiterates the United States commitment to promoting its core values, including support for democracy, universal human rights, individual and religious freedom, and respect for human dignity. 
 
Karen L. Haas,Clerk.
